 


110 HCON 171 IH: Expressing the sense of Congress with respect to relocating the United States Embassy in Israel to Jerusalem.
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 171 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Tancredo submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to relocating the United States Embassy in Israel to Jerusalem. 
 
 
Whereas the Jerusalem Embassy Act of 1995 (Public Law 104–45; 109 Stat. 398) requires that the United States Embassy in Israel be established in Jerusalem; 
Whereas section 7 of such Act allows the President to suspend the requirement that the United States Embassy in Israel be established in Jerusalem if the suspension is necessary to protect the national security interests of the United States; 
Whereas the Clinton and Bush administrations suspended such requirement; 
Whereas every sovereign nation has the right to designate its own capital; 
Whereas Jerusalem has been the capital of Israel since 1950; 
Whereas Jerusalem has been a united and undivided city governed by Israel since 1967; 
Whereas Jerusalem is the seat of the Government of Israel, including the President, Parliament, and Supreme Court of Israel; 
Whereas the United States conducts official meetings and other business in the city of Jerusalem; 
Whereas in every country except Israel, the United States maintains its Embassy in the city designated by the host country; and 
Whereas relocating the United States Embassy in Israel to Jerusalem will express the continued support of the United States for Israel and for an undivided Jerusalem: Now, therefore, be it 
 
That Congress— 
(1)maintains its commitment to relocating the United States Embassy in Israel to Jerusalem; and 
(2)urges the President, pursuant to the Jerusalem Embassy Act of 1995 (Public Law 104–45; 109 Stat. 398), to immediately begin the process of relocating the United States Embassy in Israel to Jerusalem. 
 
